Citation Nr: 0709011	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder diagnosed as schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to July 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen his claim of entitlement 
to service connection for a psychiatric disorder 
(schizophrenia); this claim was originally denied in a March 
1979 rating decision, in an October 1981 Board decision and 
in subsequent rating decisions issued in October 1996, and 
January 1998.  The appellant is also seeking to reopen his 
claim of entitlement to service connection for a left knee 
disorder; that claim was originally denied in a November 1979 
rating decision, in a March 1981 Board decision and in a 
subsequent rating decision issued in October 1996.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his new and material evidence claims for service 
connection for a psychiatric disorder and a left knee 
disorder must be remanded.

In addition, the evidence of record indicates that the 
appellant has been in receipt of Social Security 
Administration (SSA) benefits.  However, the records 
associated with the original grant of such benefits in 
December 1977 have not been associated with the claims file.  
Such federal records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the medical 
records from the SSA pertaining to the original award of 
disability benefits from December 1977 to June 1980, and any 
medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the psychiatric disorder and left knee 
disorder new and material evidence claims 
on appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to each claim.  38 C.F.R. 
§ 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a psychiatric disorder 
(schizophrenia), as well as what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a left knee disorder.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original 
(December 1977 to June 1980) grant of 
benefits and subsequent or continuing 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate either issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If it is determined that new 
and material evidence has been submitted 
to reopen the claims in question, the 
AMC/RO should consider arranging for 
appropriate VA medical examinations.  


If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
new and material evidence issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


